___________

                                      No. 95-4012
                                      ___________

Vincent X. Lee,                              *
                                             *
              Appellant,                     *
                                             *
     v.                                      *
                                             *
Dora Schriro; Bill Armontrout;               *
Steve Long; Lisa Jones; Michael              * Appeal from the United States
Groose; Dave Dormire; Gerald                 * District Court for the
Bommel; Jack Kirk; Vivian Watts; *          Western District of Missouri.
Harriet Swinger; Larry Woods;                *
Davis; Michael L. Plemmons;                  *        [UNPUBLISHED]
Malone; Steve Gilpin; Corum;                 *
Lucretia Bright; Gore; Oxford;               *
Weaver; Ruppels; Farm and Home               *
Insurance Company; State Farm                *
Insurance; All State Insurance,              *
                                             *
              Appellees.                     *


                                      ___________

                       Submitted:     June 7, 1996

                            Filed:    June 11, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Vincent     X.   Lee   appeals   the   district   court's1 dismissal   of   his
complaint.    Lee alleged twenty-four different defendants violated his state
and federal constitutional rights, and the Religious Freedom Restoration
Act, by placing him in administrative




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendations of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
segregation,   by    interfering    with     his   practice   of   religion,   and   by
confiscating and destroying his personal property.            On two occasions, the
district court ordered Lee to submit a shorter, more readable, and more
definite statement of his claims, and to provide facts showing how each
defendant violated his constitutional rights; the court indicated failure
to comply would result in dismissal.           Lee did not comply.      The district
court dismissed Lee's property claim pursuant to 28 U.S.C. § 1915(d), and
dismissed Lee's remaining claims without prejudice pursuant to Rule 41(b)
for failure to comply with court orders.            We conclude the district court
did not err in dismissing Lee's claims.            See Edgington v. Missouri Dep't
of Corrections, 52 F.3d 777, 779 (8th Cir. 1995) (no abuse of discretion
to dismiss complaint for failure to comply with court order where pro se
plaintiff failed to specifically plead how each defendant violated his
rights); Orebaugh v. Caspari, 910 F.2d 526, 527 (8th Cir. 1990) (per
curiam) (inmate's due process rights were not violated by destruction of
property   seized   from   cell    because    Missouri   provided    adequate   post-
deprivation remedy).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


            Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-